Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 1 of 29




      UNITED STATES DISTRICT COURT SOUTHERN
                DISTRICT OF FLORIDA
              Case No. 18-cv-80176(BB/BR)


             IRA KLEIMAN, as personal representative of
             the estate of David Kleiman, and W&K INFO
                     DEFENSE RESEARCH, LLC,
                               Plaintiffs,
                                   v.
                           CRAIG WRIGHT,
                               Defendant.


                        EXPERT DECLARATION
                                      By
                           STEFAN BOEDEKER,
              Managing Director, Berkeley Research Group


                           DATED April 10, 2020




                                         1
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 2 of 29



         I, Stefan Boedeker, declare the following:

    I.        QUALIFICATIONS

         1.    I am a statistician and an economist. I received a Bachelor of Science degree in Statistics
               and a Bachelors of Arts degree in Business Administration from the University of
               Dortmund/Germany in 1988. I received a Master’s of Science degree in Statistics from
               the University of Dortmund/Germany in 1988, and I received a Masters of Arts degree
               in Economics from the University of California, San Diego in 1992. I also finished Ph.D.
               requirements (except dissertation) in Economics at the University of California, San
               Diego. Attached hereto as Exhibit A is a true and correct copy of my curriculum vitae.

         2.    I am currently employed as a Managing Director at the Berkeley Research Group
               ("BRG"). Prior to joining BRG, I was a Partner at Resolution Economics. I also held
               Managing Director positions at Alvarez & Marsal, Navigant Consulting, and LECG. I
               also held partner-level positions at Deloitte & Touche LLP, PricewaterhouseCoopers
               LLP, and Arthur Andersen LLP. At the three latter firms, I was responsible for the
               Economic and Statistical Consulting group on the West Coast. Before moving to the
               United States to attend graduate school, I worked as a statistician for the German
               Government for three years, from 1986 to 1989.

         3.    For over 25 years, my work has focused on the application of economic, statistical, and
               financial models to a variety of areas, such as providing solutions to business problems,
               supporting complex litigation in a consulting and expert witness role, and conducting
               economic impact studies in a large variety of industries including, but not limited to,
               healthcare, retail, technology, entertainment, manufacturing, automotive, energy and
               utilities, hospitality, and federal, state, and local government agencies.

         4.    I have extensive experience working on consumer class action cases where economic
               losses are alleged to have occurred. I have developed consumer demand and pricing
               models to assess if economic losses have occurred and if so, how to quantify these losses
               reliably. I have issued numerous expert reports and rebuttal reports dealing with these
               issues in the class certification stage and the liability and merits phases of consumer class




                                                                                                 1|Page
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 3 of 29



               actions. On numerous occasions I have been deposed and I have testified in court in class
               action proceedings.

          5.   All the facts and circumstances set forth in this declaration are known to me personally
               and I am prepared to testify to them if called to do so. My curriculum vitae, which
               includes matters in which I have testified, is attached to this declaration as Attachment
               A. BRG is compensated for its work on this matter based on an agreed upon hourly billing
               rate schedule. My hourly billing rate for professional services related to this case is $750
               and the billing rates of BRG staff supporting me on this engagement range from $150 to
               $600. BRG’s payment in this matter is not contingent upon the outcome of this litigation.



    II.        SCOPE OF RETENTION


          6.   I was asked by Counsel for the Plaintiff to review transaction data that the Defendant
               provided. It is my understanding that the data provided by Defendant are comprised of a
               list of 16,404 Bitcoin blocks he “mined”. Each of those blocks contains a special
               transaction called the “coinbase” transaction. The data comprising each of those coinbase
               transactions is hashed using SHA-256. The output of that hash is then hashed again using
               SHA-256. The resulting hash is known as the “Transaction ID” (or “txid”). These range
               in value from 0 to 2256 -1.

          7.   More specifically, I was asked to statistically analyze gaps that are occurring between
               Transaction IDs and determine the likelihood that gaps exceeding a certain length occur.

          8.   A complete list of documents that I reviewed is attached to this declaration as Exhibit B.

   III.        SUMMARY OF OPINIONS

          9.   My review and detailed analysis of the data provided by the Defendant lead me to the
               conclusion that the observed patterns in the data have an infinitesimally small chance of
               occurring naturally without any outside intervention such as data manipulation after the
               fact.




                                                                                                2|Page
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 4 of 29



         10. More specifically, I have formed the following opinions:

           Opinion 1: There are a total of two sets of three subsequent transactions that deviate
           significantly from the remaining 16,398 transactions in the sense that they create
           gaps between transactions that that are highly unusual and could not possible have
           occurred naturally.

           Opinion 2: Statistical significance tests prove to an extremely high degree of
           certainty that these gaps did not occur naturally.

           Opinion 3: The exact probability that the gaps created by the two sets of three
           subsequent transactions given the distribution of gaps between the other 16,398
           transactions is virtually zero.

           Conclusion: Based on overwhelming statistical evidence derived from descriptive
           statistical analysis which identified highly unusual “gaps” in the data, and from statistical
           hypothesis tests and exact probability calculations which proved that these “gaps” would
           only appear by chance with a probability that is virtually zero, I conclude that some kind
           of data manipulation must have taken place to “create” these gaps.

         11. I may expand or modify these opinions and my conclusion as additional facts, documents
             or data become available.

   IV.      DESCRIPTION OF DATA UTILIZED IN THE ANALYSIS

         12. I was provided the following three text files:

               a. coinbasetxidshex.txt – a flat text file with one column and 16,404 rows of
                   Transaction IDs in hexadecimal format;

               b. coinbasetxidsdec.txt - a flat text file with one column and 16,404 rows of
                   Transaction IDs in decimal format; and

               c. coinbasetxidsnormalized.txt – a flat txt file with one column and 16,404 rows of
                   Transaction IDs in decimal format normalized such that the Transaction IDs fall
                   into the open interval (0,1).



                                                                                             3|Page
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 5 of 29



            13. I understand that these files were derived from DEF_01586024.

            14. First, I converted the Transaction IDs in coinbasetxidshex.txt from the hexadecimal
                format to the decimal format and verified that coinbasetxidsdec.txt is in fact comprised
                of the same data in decimal format as coinbasetxidshex.txt

            15. Second, I transformed the decimal data in coinbasetxidsdec.txt1 into standardized data
                on the open interval (0,1) by dividing all data points by the maximum value of all data
                points in coinbasetxidsdec.txt. This standardization process yielded the same data as in
                coinbasetxidsnormalized.txt which concluded my quality control check and verified that
                the data I was provided with were correct.

       V.      DETAILED SUPPORT FOR THE OPINIONS

                Opinion 1: There are a total of two sets of three subsequent transactions that deviate
                significantly from the remaining 16,398 transactions in the sense that they create
                gaps between transactions that are highly unusual and could not possible have
                occurred naturally.

            16. In the first step of my analysis, I calculated the gap between subsequent transactions and
                then plotted the length of the gaps against the Transaction IDs on the horizontal axis
                where the left most data point is the first Transaction ID and the right most data point is
                the last (i.e., 16,404th) Transaction ID. The following Figure 1 displays the distribution
                of gaps.




   1
        The decimal data in coinbasetxidsdec.txt is comprised of 16,404 data points with number of digits ranging from
        74 to 78.




                                                                                                          4|Page
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 6 of 29



                                                     Figure 1: Distribution of Gaps

                  0.0220
                  0.0215
                  0.0210
                  0.0205
                  0.0200
                  0.0195
                  0.0190
                  0.0185
                  0.0180
                  0.0175
                  0.0170
                  0.0165
                  0.0160
                  0.0155
                  0.0150
                  0.0145
                  0.0140
                  0.0135
                  0.0130
                  0.0125
                  0.0120
                  0.0115
            Gap




                  0.0110
                  0.0105
                  0.0100
                  0.0095
                  0.0090
                  0.0085
                  0.0080
                  0.0075
                  0.0070
                  0.0065
                  0.0060
                  0.0055
                  0.0050
                  0.0045
                  0.0040
                  0.0035
                  0.0030
                  0.0025
                  0.0020
                  0.0015
                  0.0010
                  0.0005
                  0.0000
                           0.00 0.05 0.10 0.15 0.20 0.25 0.30 0.35 0.40 0.45 0.50 0.55 0.60 0.65 0.70 0.75 0.80 0.85 0.90 0.95 1.00
                                                              Cumulative Relative Gap Length



        17. The data in Figure 1 show that there are two sets of three transactions that create visible
             gaps in the otherwise densely populated transactional data. The average length of a gap
             in the standardized data is approximately 0.0000567. A simple visual inspection of the
             first gap (Gap 1) on the horizontal axis which is caused by transaction numbers 2 5163,
             5164, and 5165 and the second gap (Gap 2) on the horizontal axis which is caused by


   2
       The integers 5163, 5164, 5165, 5704, 5705, and 5706 are simply derived by sequentially numbering all
       transactions from 1 – 16,404. The gap attributed to transaction number n is defined as the difference of the
       standardized Transaction ID value of transaction number n minus the standardized Transaction ID value of
       transaction number n-1. For example, the gap associated with transaction number 5163 is the difference of the
       standardized Transaction ID value of transaction number 5163 minus the standardized Transaction ID value of
       transaction number 5162.




                                                                                                                  5|Page
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 7 of 29



             transactions 5704, 5705, and 5706 indicates that these gaps are visibly larger than the
             ones in the remainder of the distribution. More specifically, the length of the gap caused
             by the three transactions 5163 through 5165 equals 0.03207 which is over 188 times
             larger than the average gap between three transactions in the overall population excluding
             those six transactions. The length of the gap caused by the three transactions 5704
             through 5706 equals 0.03788 which is over 222 times larger than the average gap
             between three transactions in the overall population excluding those six transactions.

             Opinion 2: Statistical significance tests prove to an extremely high degree of
             certainty that these gaps did not occur naturally.

        18. The analyses presented above providing strong evidence that the two identified gaps are
             unusually large have been derived by using the field of descriptive statistics. Descriptive
             statistics are used to summarize large amounts of data into charts, figures, and to calculate
             statistical measures such as means, standard deviations, and others. In addition to
             descriptive statistics, inferential statistics is used to make probabilistic statements about
             data to assess probabilities and significance about events and patterns in data
             distributions. In the following paragraphs, I will describe the results of statistical
             significance tests that will show that the two unusually large gaps are statistically
             significantly different from the general distribution in the population to which they
             belong, e.g., the population of all 16,404 Transaction IDs provided by the Defendant.

        19. First, I tested the hypothesis that that SHA-256 hashes are approximately uniformly
             randomly distributed over their full range and independent. This is not controversial, as
             Bitcoin itself is built upon those assumptions, and any good cryptographic hash (like
             SHA-256) ought to have these properties.

        20. I utilized the Kolmogorov-Smirnov Test 3 (“KS-Test”) to test the hypothesis that the
             16,404 SHA 256 hashes are uniformly distributed over their range. The KS-Test rejects
             the hypothesis of a uniform distribution at the 1% significance level. Next, I excluded
             the two sets of three observations that created the gap and then performed the KS-Test of


   3
       Hollander, Myles and Douglas Wolfe (1999), Non-parametrical Statistical Methods, 2nd Edition, Wiley Series in
       Probability and Statistics, Pages 178-188.




                                                                                                        6|Page
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 8 of 29



             a uniform distribution for the three remaining groups of SHA 256 hashes separately with
             the result that the hypothesis of a uniform distribution cannot be rejected. More
             specifically, transaction numbers 1 – 5162, which are the transactions before the first gap
             occurs, follow a uniform distribution; transaction numbers 5166 – 5703, which are the
             transactions between the two gaps, follow a uniform distribution; and transaction
             numbers 5707 – 16,404, which are the transactions after the second gap occurs, follow a
             uniform distribution.

        21. Second, I performed a test known as the Chi-Squared Test to assess the likelihood that
             gaps of the size of Gap 1 and Gap 2 occur by chance in a uniformly distributed
             population. 4 For this test, I looked at the gap created by five transactions: a) the
             transaction immediately before Gap 1 and Gap 2 respectively, b) the three transactions
             defining Gap 1 and Gap 2 respectively, and c) the transaction immediately following Gap
             and Gap 2 respectively. Next, I compared the number of transactions expected in a gap
             of the same length as Gap 1 (and Gap 2 respectively) if the gaps were evenly distributed
             across. When applying the overall average gap between transactions, it would be
             expected to find 566 transactions in Gap 1 and 668 transactions in Gap 2. Statistical tests
             result in a p-value which measures the probability that an observed event is due to chance.
             The p-value to find 5 transactions in Gap 1 and Gap 2 when the expected number of
             transactions is 566 and 668 respectively, is approximately 5.31*10-266 which is virtually
             zero. 5

             Opinion 3: The exact probability that the gaps created by the two sets of three
             subsequent transactions given the distribution of gaps between the other 16,398
             transactions is virtually zero.

        22. I also performed an analysis where I calculated the exact probability of the occurrence of
             the longest gap that can be observed in the 16,404 transactions. The maximum gap length
             between two transactions in the data is 0.02081 which occurs between transaction

   4
       Hollander, Myles and Douglas Wolfe (1999), Non-parametrical Statistical Methods, 2nd Edition, Wiley Series in
       Probability and Statistics, Pages 458-473.
   5
       The odds of winning the Powerball lottery jackpot are 1 in 292,201,338. The p-value of 5.31*10-266 expresses
       lower odds than the odds of winning the jackpot in the Powerball lottery 31 times in a row.




                                                                                                         7|Page
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 9 of 29



               numbers 5162 and 5163. The problem to be solved is to find the distribution of the
               maximum distance when a ruler of length 1 will be broken into k+1 fragments uniformly
               at random. The solution to this problem has been extensively researched and solutions
                                                                           6, 7
               have been provided in the statistical literature.

         23. More formally, let (T1, T2, …. Tk) be k independently and identically distributed
               Transaction IDs with a uniform distribution on the interval (0,1). When sorting the
               Transaction IDs in ascending order, (T(1), T(2), …. T(k)) will be the corresponding order
               statistics. 8 The maximum gap between two subsequent transactions can be express as
               GAPmax = max(T(1) – 0, T(2) - T(1), . . . , 1 - T(k)). Following the paper by Pyke cited
               in Footnote 6 and following the proof of the distribution of the maximum order statistic 9
               calculating the probability that the maximum gap exceed a certain value x given that the
               normalized Transaction IDs follow a uniform distribution is given by:

                                                                    ௞ାଵ
                           i. ܲ(AP max > ‫ = )ݔ‬1 െ ෍                       ቀ௞ାଵ
                                                                            ௝
                                                                              ቁ (െ1)௝ (1 െ ݆‫)ݔ‬௞ା
                                                                    ௝ୀ଴


               Which evaluates to approximately 2.516 x 10-146 when plugging in k=16,404 and
               x=0.02081. 10

         24. This is about 100 times lower than the odds of winning the jackpot in the Powerball
               lottery 17 times in a row. As discussed above, this probability can be interpreted as a p-
               value for the test that the maximum gap length exceeds 0.02080. This probability should
               be treated like a p-value for statistical hypothesis test with the interpretation that the
               probability to observe a gap larger than 0.02080 by chance is infinitesimally small at



   6
        Pyke, Ronald (1965). "Spacings". Journal of the Royal Statistical Society (Series B) 27:3, Pages 395-449.
   7
        Pyke, Ronald (1972). “Spacings revisited”, Proceedings of the Sixth Berkeley Symposium on Mathematical
        Statistics and Probability, Volume 1: Theory of Statistics, Pages 417-427., University of California Press,
        Berkeley, Calif., 1972.
   8
        The kth order statistic of a statistical sample is equal to its kth-smallest value – see, e.g., David, H. A. and H.N.
        Nagaraja (2003). Order Statistics. Wiley Series in Probability and Statistics.
   9
        https://stats.stackexchange.com/questions/162560/distribution-of-the-largest-fragment-of-a-broken-stick’s
        spacings.
   10
        Source code available here: https://repl.it/repls/CelebratedCompassionateArguments.




                                                                                                                 8|Page
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 10 of 29



             2.516 x 10-146.

   VI.      SUMMARY AND CONCLUSIONS

         25. In this Declaration, I discussed three statistical analyses that I performed: a) descriptive
             statistics and data visualization techniques, b) statistical hypothesis tests, and c) exact
             probability calculations. Based on these analyses, I formed the following three opinions:

             Opinion 1: There are a total of two sets of three subsequent transactions that deviate
             significantly from the remaining 16,398 transactions in the sense that they create gaps
             between transactions that are highly unusual and could not possible have occurred
             naturally.

             Opinion 2: Statistical significance tests prove to an extremely high degree of certainty
             that these gaps did not occur naturally.

             Opinion 3: The exact probability that the gaps created by the two sets of three subsequent
             transactions given the distribution of gaps between the other 16,398 transactions is
             virtually zero.



           Conclusion: Based on overwhelming statistical evidence derived from
           descriptive statistical analysis which identified highly unusual “gaps” in
           the data, and from statistical hypothesis tests and exact probability
           calculations which proved that these “gaps” would only appear by chance
           with a probability that is virtually zero, I conclude that some kind of data
           manipulation must have taken place to “create” these gaps.



                       Respectfully submitted – Los Angeles, CA on April 10, 2020.




                                       ________________________
                                             Stefan Boedeker




                                                                                              9|Page
    Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 11 of 29
         Exhibit A




                                                STEFAN BOEDEKER

                                                Background
Managing Director
Berkeley Research Group                         Stefan is a Managing Director at Berkeley Research Group where he focuses
                                                on the application of economic, statistical, and financial models to a variety of
    550 South Hope Street                       areas such as solutions to business issues, complex litigation cases, and
    Suite #2150                                 economic impact studies. He has extensive experience applying economic and
    Los Angeles, CA 90071
    Tel: (310) 499-4924                         statistical theories and methodologies to a wide variety of cases where But-for-
    Cell: (213) 705-1324                        scenarios have to be developed based on probabilistic methods and where
    Email: sboedeker@thinkbrg.com               statistical predictive modeling has to be applied to assess liability and damages.

Education                                       Stefan has applied these techniques in business disputes, single-plaintiff cases,
x     BS in Statistics,
                                                multi-plaintiff cases, and class action proceedings in the areas of class
      University of Dortmund, Germany
x     BA in Business Administration
                                                certification, liability assessment, developing damages scenarios, and post
      University of Dortmund, Germany           settlement or judgment distributions.
x     MS in Statistics
      University of Dortmund, Germany           Professional and Business Experience
x     MA in Economics
      University of California, San Diego       Representative Engagements
x     Met Ph.D. requirements except
      dissertation in Economics,
                                                Litigation
      University of California, San Diego


                                                » In a class action alleging misleading advertising practices, Stefan performed
Professional Associations                         statistical analyses in the class certification stage.
x     Member of the American Economic
      Association (AEA)                         » For a major healthcare provider involved in a dispute with a potential class
x     Member of the American Statistical          of more than 3,000 other providers over allegedly excessive outlier
      Association (ASA)                           payments Stefan performed economic and statistical analyses. Ultimately,
x     Member of the Econometric Society           class certification was denied in that case.
x     Member of the Mathematical
      Association of America (MAA)              » In a class action alleging discriminatory allocation of public funds by a large
x     Member of the American Association          metropolitan transportation authority, Stefan performed statistical analyses
      for    Public    Opinion    Research        of transportation data.
      (AAPOR)
x     Member of the Insights Association        » In a multi-plaintiff case against a state authority on improper funding of
      (FKA MRA)                                   special education programs, Stefan performed statistical analyses of funding
x     In 2001 Stefan was a member of an           related ledger data.
      AICPA task force dealing with
      Corporate     Integrity   Agreements      » In a class action alleging improper practices of charges for gym
      (CIA). Stefan was responsible for           memberships, Stefan performed statistical analyses in the class certification
      issues    related      to   statistical     analysis. Based on the analysis, the ultimately certified class was significant
      methodology utilized in CIA’s.
                                                  smaller than initially defined. In this case, Stefan also developed statistical
                                                  models to assess damages.




                                                                                                                   Page | 1
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 12 of 29
    Exhibit A




    »   In a class action alleging losses to consumers due to faulty window regulators in automobiles, Stefan
        utilized statistical models to assess economic damages.

    »   In a class action against a large financial institution alleging fee overcharges for personal trust accounts,
        Stefan utilized statistical analyses to segment the account holders and ultimately reduce the size of the
        class.

    »   In a class action case where a provider of a used car evaluation model was ordered by the court to test
        if their model did not significantly undervalued cars, Stefan performed statistical analyses.

    »   In a class action case over fee overcharges in the payment process of car insurance, Stefan developed a
        distribution model of repayments to class members after a settlement had been reached.

    »   In a class action of home owners over alleged diminution of property values due to proximity to a plume
        of contaminated soil, Stefan performed statistical analysis to assist counsel in a motion against class
        certification.

    »   In a natural resource damage class action case, Stefan provided econometric analysis of property value
        loss due to proximity to a solid waste site utilizing hedonic regression models.

    »   For a class action case involving potential damage from a landfill in a state park, Stefan analyzed data
        about travel, tourism and park attendance. Stefan specified and estimated linear regression models and
        time series models to predict park attendance.

    »   In a class action case involving alleged diminution of property values due to ground-water
        contamination, Stefan specified and estimated hedonic regression models to show that other factors
        than the contamination contributed significantly to the loss in property value.

    »   In a class action against a large financial institution alleging non-payment of coupon payments for
        bearer bonds Stefan designed and administered large-scale databases to reconstruct accounting records
        of a large financial institution’s Corporate Trust Department. He developed statistical models to analyze
        bondholders’ presentment behavior of Bearer bonds.

    »   In a class action dispute between the Department of Interior and individual Native Americans over
        mismanagement of individual trust accounts, Stefan performed a statistical analysis of an electronic
        database with approximately 60 million records in order to draw a statistically valid sample of accounts
        for further analysis.

    »   In a trademark infringement case of video equipment, Stefan calculated damages based on the
        defendant's unjust enrichment utilizing statistical time trend models.

    »   For a shareholder derivative action against a leading publicly-traded health care provider, employed an
        econometric approach to quantify potential damages per share due to alleged section 10b-5 violations
        and other claims. For the same matter, developed a multi-trader model to estimate the number of shares
        potentially damaged.

    »   In a dispute between a major health care provider and private payor groups, Stefan developed statistical
        stratified sampling models to assess exposure across different contract types.


                                                                                                             Page | 2
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 13 of 29
    Exhibit A




    »   For a large financial institution’s personal trust department involved in a consumer class action, Stefan
        designed a random sample to estimate the potential exposure due to fee overcharges.

    »   For a computer equipment leasing company involved in an employee class action, Stefan utilized
        statistical models to estimate exposure due to alleged forfeiture of unpaid vacation time in a class action
        of former and current employees.

    »   For a limousine company involved in a wage and hour class action, Stefan developed a statistical
        sampling based exposure model to quantify the impact of alleged unpaid overtime and missed meal
        breaks.

    »   In several cases involving 12-hour shift workers at hospitals Stefan performed rebuttal analyses of
        plaintiff’s damages computations.

    »   For a large electronic retail chain Stefan calculated exposure based on the failure of paying overtime
        for store managers.

    »   For a major department store Stefan performed a statistical analysis of manager surveys where he found
        significant differences in the managers’ allocation of time across department and stores. Ultimately,
        due to these differences a class was not certified.

    »   For a large sporting goods retail chain Stefan assisted in defining the size of the potential class and in
        estimating the potential exposure which led to a favorable, early settlement of the case.

    »   For a women’s shoes retail chain Stefan designed and statistically analyzed an observational study to
        quantify the amount of time spent on exempt versus non-exempt tasks.

    »   For a video rental store chain Stefan developed sampling algorithms based on in-store security cameras
        to analyze time spent by assistant managers on exempt versus non-exempt activities.

    »   For a large fast food chain Stefan directed a team collecting employee work information from restaurant
        locations in order to monitor and gain compliance in response to litigation

    »   For a large mass merchandiser Stefan developed a document and data reconciliation tool and he
        developed a statistical sampling mechanism to proof compliance with a court ordered document
        retention procedures in the course of a wage and hour litigation.

    »   Stefan worked with a Fortune 500 bank in a class action suit to review the claims of managers that were
        misclassified and should have been paid overtime. To compute damages, Stefan reviewed the overtime
        records of employees in this position prior to a job classification change and, in the absence of overtime
        data after the job classification change, Stefan reviewed sign in and sign out times of the office building.

    »   For a long-term care provider Stefan used data from timesheets, payroll, and other scheduling records
        to create comprehensive reports showing potential exposure for each of the claimed areas: timely wage
        payment, overtime wage payment, adequate daily meal and rest break periods, and travel time
        compensation.




                                                                                                            Page | 3
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 14 of 29
    Exhibit A




    »   For a maternity clothing store chain Stefan performed analyses related to exempt/non-exempt status
        issues for managers and assistant managers. Stefan also conducted a break time analysis for all
        employees.

    »   For a commercial flooring contractor Stefan assessed the job duties and responsibilities of a group of
        supervisors. During the engagement, the scope of work expanded to include an analysis of
        misclassification and back-pay exposure for additional groups of employees.

    »   For a software developer Stefan analyzed how department and project specific characteristics impacted
        the work flow and the correlation of that impact to certain exemptions.

    »   For a large meatpacker Stefan conducted a time and motion study to properly assess the duration of
        certain separately compensated activities to rebut allegations of violation of minimum wage laws.

    »   For a public university housing department Stefan conducted an extensive time and motion study to
        identify the tasks (and associated time range to perform each task) related to processing a contract
        cancellation.

    »   For a large drugstore chain Stefan used in-store cameras for the smaller stores and actual in-store
        observations for the larger stores to conduct a time motion study and quantify the time spent by assistant
        managers on certain pre-defined tasks.

    »   For a large public storage company Stefan conducted a detailed time and motion study to determine the
        cost of collection and administration of late payments. Using both self-logging and independent review
        techniques, Stefan defined each step in the late payment process, calculated the cost to the company for
        such activities, and compared this cost to the late fees under dispute.

    »   For a large retail store chain Stefan performed statistical analyses of regularly conducted employee
        activity surveys.

    »   For a mass merchandiser, Stefan conducted an observational study of activities of all individuals
        classified as managers to show significant differences in daily activities.

    »   For a department store, Stefan conducted an in-store observational study of managers and assistance
        managers to assess the percentage of time spent on managerial tasks.

    »   For a state ferry system in the Pacific Northwest, Stefan conducted an observational study of engine
        room personnel during shift changes to quantify potentially unpaid time worked.

    »   For a large retail chain Stefan conducted an extensive analysis of the company’s compliance with break
        time rules and regulations and also the employees’ usage and potential abuse of break time.

    »   For a large mass merchandise retailer Stefan compiled a comprehensive database of punch clock data,
        payroll data, point of sales data, hardcopy information about manual edits of time entries, store security
        system data, etc. to analyze allegations of inserting breaks, deleting time and forcing employees to work
        after they clocked out.




                                                                                                          Page | 4
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 15 of 29
    Exhibit A




    »   For a large electronic retail chain Stefan analyzed time card data, point of sales data and other store
        specific attributes to quantify potentially missed meal and rest breaks.

    »   In a gender discrimination case involving a client in the food processing industry, Stefan analyzed the
        impact of the implementation of an Affirmative Action Plan on the allegedly discriminatory
        employment practices.

    »   In a class action case alleging age discrimination for a vegetable seed company, Stefan performed
        rebuttal work of the plaintiff’s expert’s liability and damages analysis.

    »   In a class action case alleging age discrimination for a major aerospace company, Stefan performed
        statistical analyses to rebut allegations of age discrimination.

    »   In a class action race discrimination suit against the Alabama Department of Transportation, Stefan
        developed statistical regression models and tests to analyze the alleged discrimination.

    »   In a class action gender discrimination case against a large real estate brokerage firm, Stefan provided
        deposition testimony to class certification issues.

    »   In a gender discrimination case against a temporary employment agency, Stefan performed econometric
        analyses to disprove salary discrimination against two former female employees. Stefan addressed
        plaintiffs’ expert’s damages calculations and developed alternative scenarios.

    »   For a large meat processing plant, Stefan performed statistical analyses of employment data to address
        allegations of discriminatory hiring practices.

    »   For a leading publicly-traded developer of enterprise management software, Stefan employed a
        statistical approach to demonstrate the diversity of investment styles among proposed lead plaintiffs for
        a securities class action lawsuit alleging section 10b-5 violations and other claims. For the same matter,
        Stefan employed an econometric approach to estimate potential damages for each lead plaintiff.

    »   For a leading publicly-traded developer of enterprise management software, Stefan employed an
        econometric time-series model to analyze allegations of insider trading and the timing of certain stock
        transactions relative to information available to officers in the company.

    »   For a shareholder derivative action against a leading publicly-traded health care provider, employed an
        econometric approach to quantify potential damages per share due to alleged section 10b-5 violations
        and other claims. For the same matter, developed a multi-trader model to estimate the number of shares
        potentially damaged.

    »   For a publicly-traded manufacturer of office supplies, developed a Black-Scholes application and
        utilized a binomial distribution probability methodology to evaluate the appropriateness of the size of
        a loan loss reserve related to a loan collateralized by the assets of an employee stock purchase plan.

    »   For a large software developer, Stefan performed statistical modeling to assist in a securities class action
        litigation involving allegations of improper revenue recognition, reserve allocations, financial
        statement disclosures and other accounting irregularities




                                                                                                            Page | 5
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 16 of 29
    Exhibit A




    »   For a failed computer hardware company in defense of a 10b-5 securities litigation action, Stefan
        performed statistical analyses of accounting transactions, inventory and receivable reserves and the
        auditor’s work papers in its evaluation of the allegations.

    »   In several Rule 10b(5) class actions, Stefan used the event study approach to calculate the value line of
        a security. In these cases Stefan applied complex and advanced one, two, and multi-trader models.

    Non-Litigation

    »   For large grocery store chains, Stefan analyzed the effectiveness of a frequent shopper card program
        utilizing data mining techniques. He also analyzed customer data to facilitate the introduction of one-
        to-one marketing tools.

    »   For a grocery store chain, Stefan utilized econometric elasticity models to recommend pricing strategies
        for in-store promotions.

    »   For a grocery store chain, Stefan developed customer segmentation models to design segment specific
        marketing campaigns.

    »   For the American Film Marketing Association, Stefan performed an economic impact study of the
        influence of the independent film producers and distributors on the U.S. economy in general, and the
        California economy in particular.

    »   For a large entertainment client, Stefan developed statistical models to predict the return of video
        cassettes and DVDs.

    »   For several clients in the retail industry, Stefan developed statistical models to estimate the liability of
        unredeemed gift certificates.

    »   For a client in the restaurant business, Stefan developed statistical models to quantify the dollar amount
        of outstanding unredeemed gift certificates.

    »   For a major hotel chain, Stefan developed statistical models to forecast the redemption of frequent
        traveler program points for tax purposes.

    »   For a high profile e-commerce company, Stefan’s team produced an interactive business decision tool
        to forecast company growth and profitability. The interactive model allows the client, through the
        choice of a few fundamental inputs, to measure the simultaneous impact on all cost and revenue
        dimensions of the company, including real estate and equity participation.

    »   For the Nevada Resort Association, Stefan quantified the economic impact of the gaming industry with
        special emphasis on the accelerated population growth in greater Las Vegas.

    »   For the Los Angeles Unified School District, Stefan performed an economic study about the impact of
        different recycling programs.

    »   For the Los Angeles County Department of Health Services, Stefan conducted a time and motion study
        to determine the time required to complete specific Medi-Cal eligibility and provider forms.


                                                                                                            Page | 6
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 17 of 29
    Exhibit A




    »   For the Arizona Tax Research Association, Stefan developed economic models to quantify the revenue
        impact of a proposed change of taxation in the construction sector in Arizona.

    »   For a hotel property management company, Stefan analyzed customer data, and used data mining
        methods to develop predictive models for customer acquisition, retention, and attrition.

    »   For a project analyzing the extent of competition in the market segments of a pipeline company, Stefan
        estimated regression and Tobit-models to determine optimal bidding behavior for gas storage demand.
        He prepared testimony given in filings before the Federal Energy Regulatory Commission (FERC).

    »   For a hotel property management company, Stefan developed a demand driven yield management
        system.

    »   For a company providing self-storage space, Stefan developed a demand driven price-setting strategy
        utilizing own- and cross-price elasticity regression models.

    »   For a high-tech start-up with a unique service offering of new products, Stefan recommended product-
        pricing scenarios.

    »   For a large international conglomerate, Stefan developed customized data mining techniques for the
        implementation within a customer knowledge management system.

    »   For a large law firm, Stefan performed a comprehensive statistical analysis of Los Angeles Superior
        Court jury verdicts over the last decade. The project tested the hypothesis of systematic bias in particular
        courthouses with respect to plaintiff-win probability, length of trial, length of deliberation, and dollar
        amounts awarded.

     Depositions
    1. MRO Communications, Inc vs. American Telephone and Telegraph Company, United States District
       Court District of Nevada, Case. No. -5-95-903-PMP, Deposition onSeptember 26, 1996

    2. Yolanda Aiello Harris, individually and on behalf of all others similarly situated; Jennifer Hopkins,
       individually and on behalf of others similarly situated; Shannon L. Bradley, individually and on behalf
       of others similarly situated, Plaintiffs, vs. CB Richard Ellis, Inc., a California corporation; CB
       Commercial INC., a California corporation; Defendants, Superior Court of California, County of San
       Diego, Case No. GIC 745044, Deposition on January 5, 2001.

    3. State of Tennessee, ex rel., Douglas Sizemore, Petitioner vs. Xantus Healthplan of Tennessee, Inc.,
       Chancery Court of Davidson County, Tennessee at Nashville, Case No 99-917-II, Deposition on
       October 11, 2001.

    4. Howard Wright, Inc., a California corporation doing business as AppleOne Employment Services,
       Plaintiffs, vs. Olsen Staffing Services, Inc., a Delaware Corporation, Dagney Smith, an individual,
       Vicky Riechers, an individual, and Linda Shiftman, an individual, Defendants, Superior Court of the
       State of California for the County of Los Angeles, Case No. BC 200657, Deposition on December 7,
       2001.




                                                                                                            Page | 7
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 18 of 29
    Exhibit A




    5. Sacred Heart Medical Center, et al., Plaintiffs, -vs- Department of Social and Health Services, and
       Dennis Braddock, the Secretary of the Department of Social and Health Services, Defendants, Superior
       Court of the State of Washington in and for the County of Thurston, No. 00-2-01898-1, Deposition on
       January 23, 2003.

    6. Patrick Bjorkquist individually and on behalf of all others similarly situated, Plaintiff, vs. Farmers
       Insurance Company of Washington, Defendant, in the Superior Court of the State of Washington for
       King County, Case No.: 02-2-11684-1 SEA, Deposition on November 3, 2003.

    7. Diversified Property, a general partnership, Dora Saikhon Family Trust, and Nancy Saikhon Borrelli,
       an individual, Plaintiffs vs. Manufacturers Life Insurance (U.S.A.), a Michigan corporation,
       erroneously sued as Manufacturers Life Insurance Company, Inc., Defendants in the Superior Court of
       California, County of San Diego, Case No.: GIC 815128, Deposition on July 21, 2004.

    8. Alan Powers, Plaintiff, vs. Laramar Group et al., Defendants in the United States District Court,
       Northern District of California, No. C-02-3755 SBA, Deposition on August 27, 2004.

    9. Group Anesthesia Services, A Medical Group, Inc., Claimant, vs. American Medical Partners of North
       Carolina, Inc., etc., et al., Respondents, JAMS Arbitration, Reference No. 1100040919, Deposition on
       February 9, 2005.

    10. Group Anesthesia Services, A Medical Group, Inc., Claimant, vs. American Medical Partners of North
        Carolina, Inc., etc., et al., Respondents, JAMS Arbitration, Reference No. 1100040919, Deposition on
        March 11, 2005.

    11. Fujitsu v. Cirrus Logic et al., United States District Court, Northern District of California, San Jose
        Division, Case No. 02CV01627. Deposition on April 21 and 22, 2005.

    12. Goldman et al. v. RadioShack Corporation, United States District Court, Eastern District of
        Pennsylvania, Case No. 03 CV 0032, Deposition on May 18, 2005.

    13. Perez et al. v. RadioShack Corporation, United States District Court, Northern District of Illinois,
        Eastern Division, Case No. 02-CV-7884, Deposition on December 13, 2005.

    14. United States of America ex rel. A. Scott Pogue v. American Healthcorp Inc., Diabetes Treatment
        Centers of America Inc., et al., United States District Court, Middle District of Tennessee at Nashville,
        Civil No. 3-94-0515, Deposition on May 12, 2006.

    15. School Districts’ Alliance v. State of Washington, United States District Court, Eastern District of
        Thurston, Case No. 04-2-02000-7, Deposition on July 20, 2006.

    16. Boca Raton Community Hospital, Inc., a Florida not-for-profit corporation d/b/a Boca Raton
        Community Hospital, on behalf of itself and on behalf of Class of all others similarly situated v. Tenet
        Healthcare Corp., a Nevada Corporation, United States District Court, Southern District of Florida,
        Miami Division, Case No. 05-80183-CIV-SEITZ/MCALILEY, Deposition on July 25, 2006.

    17. Boca Raton Community Hospital, Inc., a Florida not-for-profit corporation d/b/a Boca Raton
        Community Hospital, on behalf of itself and on behalf of Class of all others similarly situated v. Tenet
        Healthcare Corp., a Nevada Corporation, United States District Court, Southern District of Florida,
        Miami Division, Case No. 05-80183-CIV-SEITZ/MCALILEY, Deposition on October 13, 2006.


                                                                                                         Page | 8
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 19 of 29
    Exhibit A




    18. Louise Ogborn v. McDonald’s Corporation et al., Commonwealth of Kentucky 55th Judicial District,
        Bullitt County Circuit Court, Case No. 04-CI-00769, Deposition on October 19, 2006.

    19. Elise Davis v. Kohl’s Department Stores, Inc. consolidated with Rosie Grindstaff v. Kohl’s Department
        Stores, Inc., Superior Court of the State of California for County of Los Angeles Central District, Case
        No. BC 327426 (lead case) consolidated with Case No. BC 341954, Deposition on April 25, 2007.

    20. Norman Utley, et al., v. MCI, Inc., MCI Worldcom Communications, Inc., and MCI Network Services,
        Inc., formerly known as MCI Worldcom Network Services, Inc., United States District Court, Northern
        District of Texas, Dallas Division, Civil Action No. 3:05 - CV- 0046 - K, Deposition on May 30, 2007.

    21. Ramon Moreno and Ernesto Morailo, on behalf of themselves and all others similarly situated v.
        Guerrero Mexican Food Products Inc., a division of Gruma Corporation; and Gruma Corporation, a
        Nevada Corporation, United States District Court, Central District of California, Case No. CV05-
        773RSWL(PLAx), Deposition on August 10, 2007.

    22. Darensburg et al. v. Metropolitan Transportation Commission, U.S. District Court, Northern District of
        California, Case No. C-05-1597-EDL, Deposition on March 18, 2008.

    23. In Re: King Pharmaceuticals, INC, Derivative Litigation, Lead Case No: BOO19077(M), The Chancery
        Court, Sullivan County at Bristol, Tennessee, Deposition on April 4, 2008.

    24. P. Ansley et al. v. Lewis Homes of California, a California General Partnership, et al., Superior Court
        of the State of California, For the County of Solano, Case No. FCS02445, Deposition on April 10,
        2008.

    25. Personnel Plus v. Ashish Wahi et al., Superior Court of the State of California, County of Orange, Case
        No. 07CC08363, Deposition on August 13, 2008.

    26. First Capitol Consulting Inc. v. LVX, Inc. et al., Superior Court of the State of California for the County
        of Los Angeles, Case No. BC378202, Deposition on October 27, 2008.

    27. R. Molina et al. v. Lexmark International, Inc., Superior Court of the State of California for the County
        of Los Angeles, Case No. BC339177, Deposition on November 19, 2008.

    28. In re National Century Financial Enterprises, Inc. Investment Litigation, No. 2:03-MD-1565-JLG-
        MRA (S.D. Ohio), Deposition on January 22, 2009.

    29. New York City Employees’ Retirement System, et al. v. Bank One, N.A., et al., Case No. 03-cv-09973
        (LAK) (S.D.N.Y.), Deposition on January 22, 2009.

    30. Dole Fresh Fruit International, Ltd, Hyundai Precision America, Inc., JAMS Arbitration, ADRS Case
        #05-1138-RTA, Deposition on December 21, 2009.

    31. D. Berry, L. Hedges et al. v. Volkswagen of America, Inc. In The Circuit Court of Jackson County,
        Missouri, at Independence, No. 0516-CV01171 Division 2, Deposition on February 18, 2010.

    32. D. Aberle et al. v. Davidson Builders, Inc., et al., Superior Court of the State of California, County of
        Orange, Case No.: 37-2008-00083718-CU-CD-CTL, Deposition on March 24, 2010.



                                                                                                           Page | 9
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 20 of 29
    Exhibit A




    33. Urga, et al. v. Redlands Community Hospital, Superior Court of the State of California, County of San
        Bernardino, Case No. SCVSS 123769, Deposition on May 17, 2010.

    34. Oberschlake, et al v. St. Joseph Hospital of Orange, et al, Superior Court of the State of California,
        County of Orange, Case No. 05CC00301, Deposition on August 12, 2010.

    35. J. Morrison v. The Vons Companies, Inc., Superior Court of State of California, County of San Diego,
        Case No. 37-2009-00081026-CU-BT-CTL, Deposition on December 7, 2010

    36. R. Pate, et al. v. Children’s Hospital of Orange County, Superior Court of California, County of Orange,
        Case No. 05CC00303, Deposition on April 13, 2011.

    37. M. St. Croix, et al. v. Cedar Fair, L.P., et al., Superior Court of California, County of Orange, Case No.
        30-2008-0214500, Deposition on August 22, 2011.

    38. Steven Domalewski, a minor v. Hillerich and Bradsby Co., et al., Superior Court of New Jersey, Passaic
        County, Docket No.: PAS-L-2119-08, Deposition on January 5, 2012.

    39. Cathleen McDonough, et al., v. Horizon Blue Cross/Blue Shield of New Jersey, United States District
        Court, District of New Jersey, Civil Action No. 09-cv-00571-(SRC) (PC), Deposition on January 10,
        2012.

    40. Daniel Ordonez, et al., v. Radio Shack, United States District Court, Central District of California, Case
        No. CV 10-07060 CAS (JCGx), Deposition on October 24, 2012.

    41. Ameritox, Ltd., v. Millennium Laboratories, Inc., United States District Court, Middle District of
        Florida, Case No. 8:11-cv-00775-SCB-TBM, Deposition on December 20, 2013.

    42. United States of America, ex rel. Glenda Martin v. Life Care Centers of America, Inc., United States
        District Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:08-CV-251, Deposition
        on January 15, 2014.

    43. United States of America, ex rel. Tammie Taylor v. Life Care Centers of America, Inc., United States
        District Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:12-CV-64, Deposition
        on January 15, 2014.

    44. Darren Smith, et al., v. Panera Bread Company, Superior Court of California, County of San Diego,
        Case No. 37-201-00084077 CU-BT-CTL, Deposition on April 30, 2014.

    45. Joseph Hummel et al., v. Castle Principles, LLC et al., Superior Court of California, County of Santa
        Clara, Case No. 112CV223170, Deposition on June 19, 2014.

    46. Sherman Way Oil, Inc. (Bijan Pouldar), American Pacific Enterprises Group (Sherwin Louie), Bahman
        Kohanteb, Hamid Kalhor, Claimants, Vs. Circle K Stores, Inc., Respondent, Alternative Dispute
        Resolution Case No’s 13-7103-DSC through 13-7106-DSC, Deposition on September 25, 2014.

    47. In re: ExxonMobil Oil Corporation, et al., Southern California Bulk Sale Litigation, Case No. CV12-
        04689-PA (VBKx), Deposition on September 25, 2014.




                                                                                                         Page | 10
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 21 of 29
    Exhibit A




    48. Oracle Wage and Hour Cases, Raghunandam Matam et al., v. Oracle Corporation, Superior Court of
        California, County of Alameda, No. RG-09480164, Deposition on October 21, 2014.

    49. G. Taylor et al. v. Shippers Transport Express, Inc., et al., United States District Court, Central District
        of California, Case No.: CV13-02092-BRO (PLAx), Deposition on October 24, 2014.

    50. Denise Mays et al. v. Children’s Hospital of Los Angeles, Superior Court of California, County of Los
        Angeles, Case No. BC477830, Deposition on March 17, 2015.

    51. Direct General Insurance Company v. Indian Harbor Insurance Company et al., United States District
        Court, Southern District of Florida, Miami Division, Case No. 14-20050-CIV-Cooke/Torres,
        Deposition on March 27, 2015.

    52. Dennis Dickman v. Gerdau Reinforcing Steel, et al., Superior Court of California, County of San
        Bernardino, Case No. CIV-DS-1406231, Deposition on July 7, 2015.

    53. Fred Devries, et al. v. Morgan Stanley & Co. LLC, et al., United States District Court, Southern District
        of Florida, Case No. 9:12-cv-81223-KAM, Deposition on July 31, 2015.

    54. Dennis Dickman v. Gerdau Reinforcing Steel, et al., Superior Court of California, County of San
        Bernardino, Case No. CIV-DS-1406231, Deposition on September 11, 2015

    55. Leah Davis, and Amy Krajec, et al. v. St. Jude Hospital, Superior Court of California, County of
        Orange, Case No. 30-2012-00602596-CU-OE-CXC, Deposition on January 19, 2016.

    56. In re MyFord Touch Consumer Litigation, Whalen, et al. vs. Ford Motor Company, United States
        District Court Northern District of California San Francisco Division, Case No. 13-cv-3072-EMC,
        Deposition on February 23, 2016.

    57. United States of America, ex rel. Glenda Martin v. Life Care Centers of America, Inc., United States
        District Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:08-CV-251 & United
        States of America, ex rel. Tammie Taylor v. Life Care Centers of America, Inc., United States District
        Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:12-CV-64, Deposition on March
        4, 2016.

    58. The United States of America and the State of Florida ex rel. Angela Ruckh v. CMC II LLC, United
        States District court for the Middle District of Florida Tampa Division, Civil Action No. 8:11 CV 1303
        SDM-TBM, Deposition on March 16, 2016.

    59. Bertha Sanchez, et al. v. St. Mary Medical Center, et al., Superior Court of the State of California for
        the County of San Bernardino, Case No. CIVDS 1304898, Deposition on July 13, 2016.

    60. Christian Juarez, et al v. Dignity Health, a California corporation, et al., Superior Court of the State of
        California, County of Los Angeles, Central Civil West District, Case No. BC550950, Deposition on
        August 15, 2016.

    61. In Re Dial Complete Marketing and Sales Practices Litigation, United States District Court, District of
        New Hampshire, Case No. 11-md-2263-SM (MDL Docket No. 2263), Deposition on August 30, 2016.




                                                                                                           Page | 11
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 22 of 29
    Exhibit A




    62. In Re: Myford Touch Consumer Litigation, United States District Court, Northern District of
        California, San Francisco Division, Case No. 13-cv-3072-EMC, Deposition on September 16, 2016.

    63. United Healthcare Insurance Company v. Lincare Inc., Case Improvement Plus of Texas Insurance
        Company: Care Improvement Plus South Central Insurance Company: Care Improvement Plus of
        Maryland, Inc. v. Lincare Inc., In an Arbitration Before the American Arbitration Association, Case
        No. 01-15-0003-4095, Deposition on December 21, 2016.

    64. The Moses H. Cone Memorial Hospital Operating Corporation d/b/a Cone Health v. Springfield Service
        Corporation d/b/a SPI Healthcare, United States District Court for the Middle District of North
        Carolina, Civil Action No. 1:13-cv-651, Deposition on January 17, 2017.

    65. The People of the State of California, acting by and through Orange County District Attorney Tony
        Rackauckas v. General Motors LLC, Superior Court of the State of California in and for the County of
        Orange Complex Litigation Division, Case No. 30-2014-00731038-CU-BT-CX, Deposition on April
        20 and 21, 2017.

    66. In Re: Emerson Electric Co. Wet/Dry Vac Marketing and Sales Litigation, United States District Court
        for the Eastern District of Missouri, MDL No. 2382, Civil Action No. 4:12-md-2382-HEA, Deposition
        on May 17, 2017.

    67. The People of the State of California, acting by and through Orange County District Attorney Tony
        Rackauckas v. General Motors LLC, Superior Court of the State of California in and for the County of
        Orange Complex Litigation Division, Case No. 30-2014-00731038-CU-BT-CX, Rebuttal Deposition
        on June 13, 2017.

    68. Clayton Dezan, et al. v. Dignity Health, a California Corporation; Community Hospital of San
        Bernardino, et al, Superior Court of The State of California for the County of San Bernardino, Case
        No. CIVDS1516658, Deposition on August 22, 2017.

    69. Millennium Health, LLC v. Blue Shield of California, Counterclaim, Blue Shields of California v.
        Millennium Health, LLC, American Arbitration Association, Case No. 01-15-0005-5926, Deposition
        on August 24, 2017.

    70. Matthew Townsend, et al. v. Monster Beverage Corporation and Monster Energy Company, United
        States District Court Central District of California, Case No. 5:12-cv-02188 VAP (KKx), Deposition
        on September 20, 2017.

    71. Welltower Inc., v. Scott M. Brinker, In the Court of Common Pleas Lucas County, Ohio, Case No. CI-
        17-2692, Deposition on October 4th, 2017.

    72. In Re Seagate Technology LLC Litigation, United States District Court, Northern District of California
        San Jose Division, Case No. 5:16-cv00523-RMW, Deposition on December 12th, 2017.

    73. Joanne Hart and Sandra Bueno v. BHH, LLC d/b/a Bell + Howell and Van Hauser LLC, United States
        District Court for the Southern District of New York, Case No. 1:15-CV-04804-WHP, Deposition on
        January 26th, 2018.

    74. Thomas Davidson, et al v. Apple Inc., United States District Court Northern District of California San
        Jose Division, Case No. 5:16-cv-04942-LHK, Deposition on January 29, 2018.


                                                                                                     Page | 12
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 23 of 29
    Exhibit A




    75. In Re: General Motors, LLC Ignition Switch Litigation, United States District Court Southern District
        Of New York, Case No. 14-MD-2543 (JMF), Deposition on February 6th and 7th, 2018.

    76. Bertha Sanchez, et al. v. St. Mary Medical Center, Superior Court of the State of California for the
        County of San Bernardino, Case No. CIVDS 1304898, Deposition on March 29, 2018.

    77. The State of Texas v. Xerox Corporation, et al., The District Court 53rd Judicial District Travis County,
        Texas, Cause No. D-1-GV-14-000581, Deposition on April 12, 2018.

    78. Wendy Manemeit, et al. v. Gerber Products Co., The United States District Court for the Eastern District
        of New York, No. 2:17-cv00093, Deposition on May 10, 2018.

    79. Theodore Broomfield, et al., v. Craft Brew Alliance, Inc., et al., United Stated District Court, Northern
        District of California, San Jose Division, Case No. 5:17-cv-01027-BLF, Deposition on June 20, 2018.

    80. In RE: General Motors, LLC Ignition Switch Litigation, United States District Court, Southern District
        of New York, Case No. 14-MD-2543 (JMF), Deposition on July 5, 2018 and July 6, 2018.

    81. Brendan C. Haney v. Costa Del Mar Inc., In The Circuit Court, Fourth Judicial Circuit, in and for Duval
        County, Florida, Case No. 16-2017-CA-004797-XXXX-MA, Deposition on November 27, 2018.

    82. Patricia Weeks, et al. v. Google LLC, United States District Court Northern District of California San
        Jose Division, Case No. 5:18-cv-00801-NC, Deposition on December 21, 2018.

    83. Frederick Sharp v. Wolf Appliance, Inc., The United States District court for the Eastern District of
        New York, Civil Action No. 1:18-CV-01723-JS-GRB, Deposition on January 3, 2019.

    84. Kellie Loeb, et al. v. Champion Petfoods USA Inc. and Champion Petfoods LP, United States District
        Court Eastern District of Wisconsin Milwaukee Division, Case No. 2:18-cv-00484-JPS, Deposition on
        January 8, 2019.

    85. Fremont Emergency Services (Mandavia), Ltd v. Rocky Mountain Hospital and Medical Service, Inc.
        d/b/a Anthem Blue Cross and Blue Shield and HMO Colorado, Inc. d/b/a HMO Nevada, In the Judicial
        Arbitration and Mediation Services, JAMS No. 12600004507, Deposition on January 25, 2019.

    86. United States of America ex rel. Lori Morsell, v. Symantec Corporation, United States District Court
        for The District of Columbia, C.A. No. 12-0800 (RC), Deposition on February 28, 2019.

    87. Jeff Young v. Cree, Inc., United States District Court Northern District of California Oakland Division,
        Case No. 4:17-cv-06252-YGR, Deposition on March 12, 2019.

    88. Raymond Foreman et. al. v. Shlomo Rechnitz et. al., JAMS Judicial Arbitration, No. 120052954,
        Deposition on March 21, 2019.

    89. Thomas Davidson, et al v. Apple Inc., United States District Court Northern District of California San
        Jose Division, Case No. 5:16-cv-04942-LHK, Deposition on March 27, 2019.




                                                                                                        Page | 13
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 24 of 29
    Exhibit A




    90. Sepehr Forghani, as an aggrieved employee pursuant to the Private Attorney General Act (“PAGA”) v.
        Whole Foods Market California, Inc., a California Corporation; Mrs. Gooch’s Natural Food Markets,
        Inc., a California Corporation, Superior Court of The state of California, County of Los Angeles, Case
        No. BC637964, Deposition on April 16, 2019.

    91. Weiner v. Ocwen Financial Corporation, United States District Court, Eastern District of California,
        Case No. 2:14-cv-02597-MCE-DB, Deposition on April 19, 2019.

    92. Dennis MacDougall, Ray Seow, Prabhanjan Kavuri, Richard Frick, Joseph Ryan Parker, and Bryan
        Lentz v. American Honda Motor Co., Inc., and Honda North America, Inc., United States District
        Court, Central District of California, Case No. 8:17-cv-01079, Deposition on April 23, 2019.

    93. Yan Mei Zheng-Lawson v. Toyota Motor Corporation, Toyota Motor North America, Inc., and Toyota
        Motor Sales U.S.A., Inc., United States District Court, Northern District of California, Case No. 17-
        CV-06591-BLF, Deposition on June 28, 2019.

    94. Shaya Eidelman v. The Sun Products Corporation and Costco Wholesale Corporation, United States
        District Court, For The Southern District of New York, Case No. 7:16-cv-03914-NSR, Deposition on
        July 22, 2019.

    95. Dara Fresco and Canadian Imperial Bank of Commerce, Ontario Superior Court of Justice, Court File
        No. 07-CV-334113CP, Deposition on October 3, 2019.

    96. Inteliquent, Inc. v. Free Conferencing Corporation; HDPSTN, LLC d/b/a HD Tandem; Wide Voice,
        LLC; Yakfree, LLC; and Carrierx, LLC, United States District Court for the Northern District of Illinois
        Eastern Division, Case No. 1:16-CV-06976, Deposition on October 18, 2019.

    97. Elaine Rice and Alex Kukich v. Electrolux Home Products, Inc., United States District Court for The
        Middle District of Pennsylvania, Case No. 15-cv-00371, Deposition on December 13, 2019.

    98. Richard Sotelo, et al. v. Rawlings Sporting Goods Company, Inc., United Stated District Court Central
        district of California, Case No. 2:18-cv-09166-GW-MAA, Deposition on February 14, 2020.

    99. Kieran O’Hara, et al. v. Diageo Beer Company USA & Diageo North America, Inc., Untied Stated
        District Court District of Massachusetts, Case No. 1:15-cv-14139-MLW, Deposition on February 20,
        2020.



     Testimony
    1. State of Tennessee, ex rel., Douglas Sizemore, Petitioner vs. Xantus Healthplan of Tennessee, Inc.,
       Chancery Court of Davidson County, Tennessee at Nashville, Case No 99-917-II, Trial Testimony on
       October 16, 2001.

    2. State of Tennessee, ex rel., Douglas Sizemore, Petitioner vs. Xantus Healthplan of Tennessee, Inc.,
       Chancery Court of Davidson County, Tennessee at Nashville, Case No 99-917-II, Rebuttal Testimony
       on October 26, 2001.




                                                                                                       Page | 14
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 25 of 29
    Exhibit A




    3. Howard Wright, Inc., a California corporation doing business as AppleOne Employment Services,
       Plaintiffs, vs. Olsen Staffing Services, Inc., a Delaware Corporation, Dagney Smith, an individual,
       Vicky Riechers, an individual, and Linda Shiftman, an individual, Defendants, Superior Court of the
       State of California for the County of Los Angeles, Case No. BC 200657, Trial Testimony on March 4,
       2002.

    4. Columbia/HCA Healthcare Corporation - Billing Practices Litigation, United States District Court,
       Middle District of Tennessee, Nashville Division, Case No. 3-98-MDL-1227 on June 28, 2002.

    5. Sacred Heart Medical Center, et al., Plaintiffs v. Department of Social and Health Services, and Dennis
       Braddock, the Secretary of the Department of Social and Health Services, Defendants, Superior Court
       of the State of Washington in and for the County of Thurston, No. 00-2-01898-1, Testimony in Liability
       Trial on April 14, 2003.

    6. Diversified Property, a general partnership, Dora Saikhon Family Trust, and Nancy Saikhon Borrelli,
       an individual, Plaintiffs v. Manufacturers Life Insurance (U.S.A.), a Michigan corporation, erroneously
       sued as Manufacturers Life Insurance Company, Inc., Defendants in the Superior Court of California,
       County of San Diego, Case No.: GIC 815128, Trial Testimony on October 25, 2004.

    7. Bridgestone/Firestone North American Tire v. Sompo Japan Ins. Co. of America, United States District
       Court for the Middle District of Tennessee Nashville Division Civil Action NO. 3-02-1117 on March
       7, 2005

    8. Group Anesthesia Services, A Medical Group, Inc., Claimant, vs. American Medical Partners of North
       Carolina, Inc., etc., et al., Respondents, JAMS Arbitration, Reference No. 1100040919, Arbitration
       Testimony on March 23, 2005.

    9. Goldman et al. v. RadioShack Corporation, United States District Court, Eastern District of
       Pennsylvania, Case No. 03 CV 0032, Testimony in Liability Trial on June 28 and 29, 2005.

    10. Goldman et al. v. RadioShack Corporation, United States District Court, Eastern District of
        Pennsylvania, Case No. 03 CV 0032, Rebuttal Testimony in Liability Trial on July 5, 2005.

    11. Mauna Loa Vacation Ownership LLP v. Accelerated Assets, LLP. United States District Court, District
        of Arizona, Case No. CIV 03-0846 PCT DGC. Trial Testimony on February 22, 2006.

    12. School Districts’ Alliance v. State of Washington, United States District Court, Eastern District of
        Thurston, Case No. 04-2-02000-7, Trial Testimony on November 13, 2006.

    13. In the Matter of Premier Medical Group, PC, Appellant – Department of Health and Human Services,
        Office of Medicare Hearings and Appeals, Southern Field Office, ALJ Appeal No. 1-221579701,
        Medicare Appeal No. 1-18761858, Provider No. 3706654, AR No. 9406352171039, Judge Zaring
        Robertson, US Administrative Law Judge, Testimony on April 1, 2008.

    14. Darensburg et al. v. Metropolitan Transportation Commission, U.S. District Court, Northern District of
        California, Case No. C-05-1597-EDL, Trial Testimony on October 9, 2008.

    15. R. Molina et al. v. Lexmark International, Inc., Superior Court of the State of California for the County
        of Los Angeles, Case No. BC339177, Trial Testimony on October 22 and 26, 2009.



                                                                                                        Page | 15
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 26 of 29
    Exhibit A




    16. Dole Fresh Fruit International, Ltd, Hyundai Precision America, Inc., ADRS Case #05-1138-RTA,
        Trial Testimony on February 19, 2010.

    17. In the matter of University of Tennessee Cancer Institute, ALJ Appeal No. 1-446 575 318, Office of
        Medicare Hearings & Appeals, Judge Z. Robertson, US Administrative Law Judge, Testimony on April
        20, 2010.

    18. Urga, et al. v. Redlands Community Hospital, Superior Court of the State of California, County of San
        Bernardino, Case No. SCVSS 123769, Trial Testimony on July 20, 2010.

    19. Marine Engineers’ Beneficial Association v. Department of Transportation, Ferries Division Federal
        Mediation & Conciliation Service Cause No. 110105-52404-6 AGO Matter No. 10499471, July 19,
        2011.

    20. Richard Robinson v. County of Los Angeles, et. al., United States District Court of California, Central
        District, Case No. CV06-2409 GAF (VBKx), Trial Testimony on December 1, 2011.

    21. In the matter of American Home Patient, ALJ Hearing, Appeal No. 1-982137828, Office of Medicare
        Hearings & Appeals, Miami Office Southern Field Division, Testimony on October 29, 2012.

    22. In the matter of American Home Patient, ALJ Hearing, Appeal No. 1-924297238, Office of Medicare
        Hearings & Appeals, Irvine Office Western Field Division, Hearing Testimony on February 28, 2013.

    23. TaylorMade Golf Company Challenge to Callaway Golf Company’s Final Response, National
        Advertising Division, New York, Testimony on March 13, 2013.

    24. United States of America, ex rel. Tammie Taylor v. Life Care Centers of America, Inc., United States
        District Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:12-CV-64, Testimony
        on May 13, 2014.

    25. United States of America v. Houshang Pavehzadeh, United States District Court for the Central District
        of California, No. CR 13-0320-R, Testimony on May 19, 2014.

    26. Sherman Way Oil, Inc. (Bijan Pouldar), American Pacific Enterprises Group (Sherwin Louie), Bahman
        Kohanteb, Hamid Kalhor, Claimants, Vs. Circle K Stores, Inc., Respondent, Alternative Dispute
        Resolution Case No’s 13-7103-DSC through 13-7106-DSC, Arbitration Testimony on October 10,
        2014.

    27. Heidi’s Children Dental Center (DC14-0813-204-LM) vs. Denti-Cal, Testimony at Administrative Law
        Judge Hearing, Judge Lewis Munoz, in Los Angeles on November 5, 2014.

    28. AdvanceMed Audit of Altercare of Wadsworth, Medicare Appeal, Medicare Appeal No. 1-912446681,
        Bertha Sanchez, et al. v. St. Mary Medical Center, et al., Superior Court of the State of California for
        the County of San Bernardino, Case No. CIVDS 1304898, Certification Hearing Testimony on October
        21, 2016.

    29. Michael Bozsik v. Livingston International Inc., Ontario Superior Court of Justice, Court File No.
        5270/14, Cross Examination Testimony on May 12, 2016.




                                                                                                       Page | 16
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 27 of 29
    Exhibit A




    30. Bertha Sanchez, et al. v. St. Mary Medical Center, et al., Superior Court of the State of California for
        the County of San Bernardino, Case No. CIVDS 1304898, Certification Hearing Testimony on October
        21, 2016.

    31. In Re Dial Complete Marketing and Sales Practice Litigation, United States District Court, District of
        New Hampshire, Case No. 11-md-2263-SM (MDL Docket No. 2263), Hearing Testimony on
        November 16, 2016.

    32. United Healthcare Insurance Company v. Lincare Inc., Case Improvement Plus of Texas Insurance
        Company: Care Improvement Plus South Central Insurance Company: Care Improvement Plus of
        Maryland, Inc. v. Lincare Inc., In An Arbitration Before the American Arbitration Association, Case
        No. 01-15-0003-4095, Arbitration Testimony on February 6, 2017.

    33. The United States of America and The State of Florida ex rel. Angela Ruckh v. CMC II, LLC, United
        States District Court for the Middle District of Florida Tampa Division, Civil Action No. 8:11 CV 1303
        SDM-TBM, Trial Testimony on February 8, 2017.

    34. Federal Government of Germany v. A Consortium of Publicly Traded Companies in an arbitration
        under the laws of Germany, Arbitration Testimony on March 21 and 22, 2017.

    35. In Re Determination of Royalty Rates and Terms for Transmission of Sound Recordings by Satellite
        Radio and “Preexisting” Subscription Services (SDARS III), United States Copyright Royalty Judges
        The Library of Congress Washington, D.C., Docket No. 16-CRB-0001-SR/PSSR (2018-2022), Trial
        Testimony on May 9, 2017.

    36. ZPIC Audit Appeal of Providence Health System Southern California, Office of Medicare Hearings
        and Appeals, OMHA Appeal Number 1-1823418684, Hearing Testimony on October 16, 2017.

    37. New Beacon Healthcare Group, LLC, Medicare Appeal Number 1-1269788965, Hearing Testimony
        on December 1, 2017.

    38. Arriva Medical LLC, Office of Medicare Hearing and Appeals, ALJ appeal No. 1-1874414073, Post
        Pre-Hearing Conference Testimony on March 23, 2018.

    39. Christopher Corbin, et al. v. Indus Investment, Inc., Superior Court of the State of California for the
        County of Los Angeles, Case No. BC565881, Trial testimony on April 6, 2018.

    40. Toll Collect GmbH v. Federal Republic of Germany, Hearing Testimony on April 16, 2018.

    41. Arriva Medical, LLC, ALJ Appeal No: 1-1945149644 (Sub-Universe August 2013), Appellant’s
        Hearing Testimony on April 18, 2018.

    42. Arriva Medical, LLC, ALJ Appeal No: 1-2049326076 (Sub-Universe September 2013), Telephonic
        Hearing Testimony on September 11, 2018.

    43. Arriva Medical, LLC, ALJ Appeal No: 1-1572478459 (Sub-Universe January to June 2013),
        Telephonic Hearing Testimony on September 20, 2018.




                                                                                                       Page | 17
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 28 of 29
    Exhibit A




    44. Brendan C. Haney v. Costa Del Mar Inc., In The Circuit Court, Fourth Judicial Circuit, in and for Duval
        County, Florida, Case No. 16-2017-CA-004797-XXXX-MA, Hearing Testimony on December 5,
        2018.

    45. Arriva Medical, LLC, ALJ Appeal Number: 1-2159094909, Telephonic Hearing Testimony on January
        23, 2019.



     Speaking Engagements
    1. Washington Health Care Conference, May 2016.

    2. 4th Advanced Forum on False Claims & Qui Tam Enforcement Conference, January 2017.

    3. False Claims Act/Qui Tam Whistleblowers Litigation: Hot Buttons in 2017 Live Webcast, March
       2017.
    4. Fraud & Abuse: Part II – Understanding Statistical Sampling, Lrive Webcast, September 2017.

    5. American Hospital Association Chief Compliance Officers Roundtable: Defending against audits using
       statistical sampling and extrapolation, April 2018.

    6. How to Effectively Use Statistical Sampling in Class Action Litigation: Tips and Strategies in 2019
       Live Webcast, December 2018.

    7. Statistical Sampling in Healthcare Audits and Investigations, HCCA’s 23rd Annual Compliance
       Institute, April 9, 2019.



     Publications
    Boedeker, Stefan and Goetz Trenkler (2001) - "A Comparison of the Ridge and Iteration Estimator" - in:
    Econometric Studies: A Festschrift in Honour of Joachim Frohn (ed. by Ralph Friedmann, Lothar
    Knueppel, and Helmut Luetkepohl), New Brunswick




     Professional and Business History

    »   Berkeley Research Group, 2010 - Present, Managing Director
    »   Resolution Economics, 2008 - 2010, Partner
    »   Alvarez & Marsal, 2007 - 2008, Managing Director
    »   LECG LLC, 2005 - 2007, Director



                                                                                                      Page | 18
Case 9:18-cv-80176-BB Document 500-9 Entered on FLSD Docket 05/09/2020 Page 29 of 29
    Exhibit A




    »   Navigant Consulting Inc., 2004 -2005, Managing Director in Litigation and Investigation Practice
    »   Deloitte & Touche LLP, 2003 - 2004, Leader of the Economic and Statistical Consulting Practice in
        the West Region
    »   PricewaterhouseCoopers LLP, 2002 - 2003, Leader of the Litigation Consulting Group in Los Angeles,
        Leader of the Economic and Statistical Consulting Practice in the West Region
    »   Andersen LLP, 1992 - 2002, Partner (since 2000), last position held: Director of Economic and
        Statistical Consulting practice in the Pacific Region
    »   University of California, San Diego, 1989 - 1991, Teaching Assistant, Department of Economics
    »   German Government, 1986 - 1989, Economic Research Assistant




                                                                                                    Page | 19
